*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated September 7, 2022 is acknowledged. 
Priority
This application claims benefit in provisional application 62/677,168 filed on 05/28/2018. Claim Status
Claims 1-15 are pending and examined. 
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al. (US 5,593,399 Date of Patent January 14, 1997 — of record in IDS dated 12/09/2019).
The claims encompass an absorbent garment comprising elements as claimed.
The teachings of Tanzer are related to an absorbent article (Abstract). The absorbent article comprises discrete pockets of superabsorbent polymer material held between a pair or carrier sheets (column 1 lines 11-15). The absorbent article includes a diaper and training pants for children (column 4 lines 18-36). Referring to Figure 1, a diaper 10 includes a liquid permeable topsheet 28, a substantially liquid impermeable backsheet 30, an absorbent body comprising an absorbent structure 32, positioned between the topsheet and the backsheet, leg elastic members 34, and waist elastic members 42 and 44 (column 5 lines 28-65). The intermediate crotch region 16 lies between and interconnects waistband regions 12 and 14 (column 6 lines 64-67). Absorbent structure 32 includes a retention portion 48 which is capable of absorbing and retaining liquid body exudates. As shown in Figure 5, retention portion 48 comprises an absorbent laminate 112 which is supplemented with a distribution layer 120 (column 12 lines 4-9). A selected region of the retention portion, such as distribution layer 120, can include a liquid-permeable wrap sheet layer 70 (column 12 lines 57-65). The retention portion 48 can be located along the length of wrapsheet 70 (column 70 paragraph bridging columns 12 and 13). The retention portion 48 comprises a first liquid permeable carrier layer 98 and at least a second carrier layer 100. The carrier layers are secured together to form attached zones 104 and a multiplicity of unattached zones 106, which provide a plurality of pocket regions 108 and a high absorbency materials such as particles of superabsorbent material 110 located within pocket regions to 108 to provide absorbent laminate 112 (paragraph bridging columns 13 and 14). Carrier layers 98 and 100 are formed from fibrous webs provided by

Application/Control Number: 16/424,192 Page 4 Art Unit: 1617 hydraulically needled nonwoven pulp fiber webs or webs composed of cellulosic tissue (column 14 lines 23-28 and 40-42). The distribution layer 120 is positioned adjacent the outer side surface of absorbent laminate 112. Alternatively, a pair of distribution layers 120 and 184 (Figure 8) are positioned to sandwich absorbent laminate 112 therebetween. The distribution layer is provided by nonwoven fabric comprising nonwoven bonded webs (column 29 lines 9-38). The distribution layer 120 further comprises particles of superabsorbent polymer distributed within a matrix of hydrophilic fibers (column 32 lines 15-26). The addition of a layer of surge management material 46 into the absorbent structure can advantageously improve the overall uptake rate of the composite absorbent structure. Surge management portion 46 is a layer formed from a nonwoven fabric (Figure 4 and column 34 lines 21-65).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a diaper 10 comprising the elements as described above, with a reasonable expectation of success because Tanzer teaches a diaper 10 comprising the elements as described above. The claimed absorbent garment is obvious over Tanzer’s diaper because:
a chassis having opposing front and rear waist portions is met by leg elastic members 34, and waist elastic members 42 and 44;
a crotch portion extending longitudinally between the front and rear waist portions is met by the crotch section 16 that connects the waist elastic members 42 and 44;
a topsheet is met by the liquid permeable topsheet 28;
a backsheet is met by a substantially liquid impermeable backsheet 30;
an absorbent core is met by the distribution layer 120 comprising superabsorbent particles;
a dryness layer is met by the combination of the surge management layer 46 and the absorbent laminate 112, which extends longitudinally along the distribution layer 120;
a nonwoven sheet is met by the surge management layer 46 made from a nonwoven fabric;
two or more longitudinally extending laminate strips coupled to the nonwoven sheet, each including an absorbent lamina disposed between first and second substrate laminae, the absorbent lamina comprising superabsorbent polymer and the first and second substrate laminae each comprising tissue or nonwoven are met by the absorbent laminate 112; where two or more longitudinally extending laminate strips are met by pocket regions 108; first and second substrate laminae are met by carrier layers 98 and 100 formed form nonwoven fabric; and the absorbent lamina comprising superabsorbent polymer are met by superabsorbent polymer material 110. It is apparent from Figures 17 and 21 that strips are spaced apart laterally along a width of the dryness layer such that longitudinally extending channel is defined between a first one or the strips and a second one of the strips. Tazan teaches that the absorbent element 32, which comprises the distribution layer 120, the absorbent element 112, and the surge management layer 46, is disposed between the topsheet and the backsheet.
Regarding claim 2, it would have been obvious to have formed the pockets as depicted in Figure 21, with a reasonable expectation of success because Tazan teaches the structure in Figure 21 as suitable for use in a diaper. It is apparent from Figure 21 that strips have equal lateral widths.
Regarding claim 3, it is apparent from Figure 21 that the channel has a lateral width that is equal to or greater than a width of each of the first and second strips.
Regarding claims 4 and 5, it would have been obvious to have formed the pockets 138 in Figure 21, having a width that is no more than 5 cm and no less than 0.16 cm, with a reasonable expectation of success because Tazan teaches such width dimensions as suitable (column 24 lines 45-53) and a spacing distance between adjacent pocket rows in the range of about 0.16-10 cm, with a reasonable expectation of success because Tazan teaches that an effective spacing distance 166 between adjacent pocket rows ranges from 0.16 to 10 cm (column 25 lines 13-23). It is apparent from Figure 21 that channels between pockets 138 are about the same width as pockets 138, thus it would have been reasonable to conclude that width of the channels between the pockets ranges from 0.16 cm to 5 cm, which is equivalent to 1.6 mm to 50 mm. Alternatively, the claimed range is obvious because it overlaps with the prior art range of 1.6 mm to 100 mm. The claimed ranges of widths are obvious because they overlap with the prior art range.
Regarding claim 6, it would have been obvious to have formed the pockets 138 having widths that vary from 0.16 cm to 5 cm because Tazan does not require the width of each pocket to have the same width. Thus, it would have been obvious to have formed the array of pockets having widths that vary from 0.16 to 5 cm. The claimed width of the third strip is obvious because it overlaps with the prior art width range.
Regarding claim 7, it would have been obvious to have formed the third pocket having a width from 1.6 mm to 50 mm because Tazan teaches 1.6-50 mm as a suitable width for pockets 138. The claimed width range is obvious because it overlaps with the prior art range.

Regarding claims 8 and 9, in one embodiment the surge management portion 46 is rectangular and has a top surface area of about 97-660 cm2 (column 36 lines 8-21). It is apparent from Figure 2 that layer 46 extents over laminate 112. Therefore, the two elements 46 and 112 would have had a rectangular shape and read on the claimed dryness layer. The dryness layer having a top surface area of about 97 cm2 would have had a width that is less than 9.8 cm and a length that is greater than 9.8 cm. These dimensions were determined based on the fact that the square root of about 97 is about 9.8. Thus, in order to form a rectangle having a surface area of about 97 cm2, the width would have to be less than 9.8 cm and the length would have to be greater than 9.8 cm. The dryness layer having a top surface area of about 660 cm2 would have had a width of less than 26.7 cm and a length of greater than 26.7 cm. For example, a dryness layer having a width of 8 cm and length of 25 cm would have had a surface area of 200 cm”. The claimed dimensions are obvious because they overlap with the dimensions of the prior art. One of skill in the art would have been motivated to vary the dimensions of the dryness layer based on the size of the diaper and whether the diaper was intended for a newborn or an adult. 
Regarding claim 10, it would have been obvious to have formed the distribution layer having a surface area that is no more than 300 % of the absorbent laminate 112 surface area, with a reasonable expectation of success because Tazan teaches that the distribution layer area is not more than about 300 % of the absorbent laminate area (column 29 lines 39-50 and column 30 lines 17-29). It would have been obvious to have placed the absorbent laminate 112 in the center of the distribution layer 120, wherein such configuration would have resulted in the distribution layer 120 extending at least 10% in length and at least 10% in width relative to the absorbent laminate 112.

Regarding claim 11, Tazan does not specifically teach gsm for the SAP of the absorbent lamina in each of the strips. However, it would have been obvious to have formed the SAP of the absorbent lamina for each strip having a basis weight of no more than 300 gsm, with a reasonable expectation of success because Tazan teaches that the amount of basis weight is
important for providing a total holding capacity which is adequate to temporarily retain the amount of liquid that is typically discharged by a wearer during a single surge of liquid int the absorbent article; and teaches the basis weight of the surge management layer 46 as being not more than 300 gsm (column 39 lines 37-57). It would have been obvious to the skilled artisan to apply these guidelines when forming the SAP in each of the strips because SAP is intended to absorb the bodily fluids.
Regarding claim 12, it would have been obvious to have formed the carrier layers 98 and 100 to have 10-30 gsm, with a reasonable expectation of success because Tazan teaches carrier layers 98 and 100 may be formed form the same material have a basis weight of 10-30 gsm which provides desired benefits (column 14 lines 29-41). The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 13, it would have been obvious to have formed the surge management layer 46 having a weight basis of about 50 gsm, with a reasonable expectation of success because Tazan teaches that the surge management layer 46 has a weight basis of about 50 gsm (column 39 lines 37-50). The surge management layer 46 is equivalent to the claimed nonwoven sheet. The claimed range is obvious because it contains the prior art value.
Regarding claim 14, it would have been obvious to have formed the surge management layer 46 with through-air bonded polymer webs, with a reasonable expectation of success because Tazan teaches that the surge management layer comprises a nonwoven material comprising through-air bonded webs (column 34 line 48-60). The surge management layer comprises a nonwoven fibrous web which comprises polyester (column 36 lines 45-50).
Regarding claim 15, it is apparent from Figure 4 that the strips (108) are disposed between the absorbent core (120) and the nonwoven sheet (46). It is apparent that the nonwoven sheet (46) would have been closer to a wearer than the strips (108) when the garment is worn because the topsheet (28) is located on the inside and touches the wearer’s body and the backsheet (30) is located on the outside of the wearer’s body.
The application was reviewed and there is no evidence of criticality of any of the claimed ranges or combination of claimed elements.
Examiner’s Response To Applicant’s Arguments
	Applicant’s arguments submitted in the remarks dated September 7, 2022 were fully considered, but are not persuasive for the following reasons.
  	The limitation that requires two or more longitudinally extending laminate strips was fully addressed in the rejection. To further clarify, each pocket region 108 represents a laminate strip coupled to the nonwoven sheet, and there are more than two strips (elements 108) in the prior art structure each separated by a channel 104. Each element 108 comprises a superabsorbent polymer material 110 (absorbent lamina) disposed between elements 98 and 100 (first and second substrate laminae). It is apparent from Figures 17 and 21 that elements 138 (equivalent to element 108 in Figure 7) are spaced apart laterally along a width of the dryness layer such that longitudinally extending channel is defined between a first one of the strips and the second one of the strips. 
	Applicant’s argument that “pocket” 108 is not a strip is not persuasive because it is apparent from Figure 17 that each pocket 138 (equivalent to 108 in Figure 7) is long and narrow. Each pocket 108 is considered a piece of a material, thus it reads on a strip because it is a long and narrow piece of a material. A pocket is not limited to any particular shape or size and in the case of the prior art, the pocket has a variety of shapes (Figs. 17-19) including long and narrow as shown in Figure 17.   
Applicant referred to Figure 6B of present application to show how two strips are arranged. It is applicant’s position that a pocket region 108 does not meet the limitation of a strip because each region 108 does not include its own substrate laminae, rather all pocket regions 108 share layers 98 and 100. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as explained above) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Present claims do not exclude an embodiment where the first and second laminae are shared as described in the prior art. Strip arrangement shown in Figure 6B and as argued by applicant is not a claimed feature. The current rejection would be obviated if the claims were limited to the embodiment depicted in Figure 6B where each strip contains its own first and second laminae that are not shared among the two or more strips. 
The office action addressed every claimed element and every claimed element is present in the prior art as explained in the rejection.    
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see bitny/par-diroct.aseto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617